Citation Nr: 0517162	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  00-08 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection to claimed Crohn's disease.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to December 
1967.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 RO decision.  

In August 2000, the veteran testified at a personal hearing 
held at the RO before a Hearing Officer.  

It is noted in this regard that pursuant to the authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002), the Board undertook 
further development of the service connection rating claim in 
June 2002.  

The However, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

However, a review of the record does not reveal that the 
appellant waived RO consideration of this evidence.  

Accordingly, the Board remanded the case back to the RO for 
further review in October 2003.  




FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran is not shown to have manifested Crohn's 
disease in service or for many years after service.  

3.  The veteran's claimed Crohn's disease is not shown to 
have had its clinical onset during the veteran's period of 
military service or otherwise to be due to any event or 
incident of his active service.  



CONCLUSION OF LAW

The veteran is not shown to have residual disability of 
Crohn's disease due to disease or injury that was incurred in 
or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 
5107(a), 7104 (West 2004); 38 C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West  2002).  The liberalizing provisions of the VCAA are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); 38 U.S.C.A. 
§ 3.159(b) (2004).  

In a letters dated in June 2001 and June 2002, the RO 
informed the appellant of the medical and other evidence 
needed to substantiate her claim and of what medical or other 
evidence she was responsible for obtaining.  VA also 
identified which evidence it was responsible for obtaining.  

Further, in the September 2001 and October 2002 Statements of 
the Case, and December 2001 Supplemental Statement of the 
Case, she and her representative have been notified of the 
evidence needed to establish the benefits sought, and she has 
been advised regarding her and VA's respective 
responsibilities as to obtaining that evidence via the 
documents noted above.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA has thereby met its obligations to notify the appellant of 
the medical and other evidence needed to substantiate her 
claim and of what evidence she is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that the appellant was accorded VA 
examinations that were completed in June 2004 and July 2004.  

Neither the appellant nor her representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the appellant in substantiating her claim.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

Service connection may be presumed where certain chronic 
diseases, to include sensorineural hearing loss (as 
peripheral nerve disease), manifest themselves to a 
compensable degree within one year after separation from 
service.  38 C.F.R. §§  3.307, 3.309 (2004).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

The Board finds, on review of the entire record, that service 
connection for a Crohn's disease is not warranted.  

In this case, there is no competent evidence that any current 
disability is due to any disease or injury during a period of 
active duty.  

In this case, the veteran's reports of medical examination at 
enlistment in March 1964 and separation in December 1967 were 
essentially negative for any clinical findings related to the 
veteran's digestive system.  

In an August 1964 entry, the veteran's complaints for 
diarrhea and multiple bowel movements was noted.  The 
examiner's impression was that of gastroenteritis.  

In entries dated in February 1966 and June 1967, the 
veteran's history of nausea and vomiting was noted with 
complaints of stomach cramps.  The veteran was again 
diagnosed with gastroenteritis.  

The veteran's post-service private medical records dated from 
1978 to 1994 only reflect a notation dated in March 1978 for 
past history of surgical repair of hernia.  

While the veteran was treated for a variety of other health 
concerns (such as chest pain and orthopedic problems 
involving the low back, neck, shoulder, and feet), there are 
multiple entries of medical treatment for vomiting, rectal 
pressure, hemorrhoids, weight loss and bouts of frequent 
diarrhea.  

Additionally, the veteran's private treating physician 
submitted statements dated in May 1996, November 1999 and 
July 2000, noting the veteran's diagnosed digestive problems.  

In May 1996, the physician reported treatment of the veteran 
since October 1993 for fibromyositis, chronic back pain, 
chronic sinusitis, arthritis and multiple gastric ulcers.  

In November 1999, the physician indicated treatment of the 
veteran's diagnosed Crohn's disease since 1968 with regular 
follow-up care for this disease.  

In July 2000, the physician reported that, based on his 
review of the veteran's service medical records, the veteran 
first showed symptoms of Crohn's disease from 1964 to 1967.  
The physician stated he had treated the veteran for Crohn's 
disease since 1968 and that his condition had required six 
surgical procedures since that time.  

The Board notes that the negative evidence in this case 
consists of two VA examination reports dated in January 2001 
March 2004 provided by the same VA examiner.  

On VA examination in January 2001, the veteran reported a 
long history of stomach cramps and diarrhea with onset in 
1965 during his service aboard the USS Columbus.  

The veteran noted a positive history of black tarry stools 
with a ten-year history of multiple rectal cysts with 
occasional nausea and vomiting.  He reported that, when he 
drove he carried a change of clothing and kept plastic in his 
car.  The veteran reported having at least six bowel 
movements a day, at best soft stools.  

He also noted that, within weeks of his military discharge, 
the veteran had the first of six hospitalizations and 
surgical procedures for a perforated bowel starting from 
Richmond, Virginia in January 1968, Walterboro, South 
Carolina in 1970 or 1971, Tennessee in 1978, North Carolina 
in 1981, Mississippi in 1987, and the Tuskegee, Alabama VA 
Hospital in 1996.  The examiner noted the absence of 
supporting documents related to the six surgical procedures.  

On examination of the abdomen, the examiner noted hypoactive 
bowel sounds and several well-healed surgical scars.  The 
veteran was diffusely tender with guarding.  Laboratory 
findings were essentially normal.  

On upper GI air contrast study, there was a normal small 
bowel follow through with impression of gastric mucosal 
prolapse into the duodenal bulb associated with mild antral 
narrowing.  On report of air contrast barium enema, the 
veteran was found to have narrow caliber colon, most likely 
representing chronic scarring from inflammatory bowel 
disease.  

The examiner opined that the veteran's service medical 
records lacked sufficient documentation of diarrhea and 
abdominal cramping to indicate that his Crohn's disease had 
its onset in service.  

The examiner added that "it [was his] impression that 
whereas [the veteran] [might] in fact have Crohn's disease 
and [might] in fact have had the beginning of it in the 
service" he failed to find any objective documentation that 
the veteran's problem began while he was in the service.  

Pursuant to a Board development request in June 2002, the 
veteran was reexamined for VA purposes by the examiner who 
offered the January 2001 report.  The examiner offered 
essentially the same opinion that there was a lack of 
objective evidence of an in-service onset of Crohn's disease.  

The examiner noted the continued unavailability of hospital 
records of the veteran's six surgical procedures for 
perforated bowel.  

The Board also reviewed the veteran's VA medical records 
dated from 1994 to 2004.  Essentially, the veteran's history 
of Crohn's disease was noted with other diagnoses of colitis, 
inflammatory bowel disease and peptic ulcer disease, as well 
as, notations of inguinal hernia repair and several abdominal 
surgeries secondary to Crohn's disease.  

The VA medical records reflect ongoing treatment for Crohn's 
disease and complaints chronic diarrhea and abdominal pain 
and occasional bloody or black stools.  

On colon biopsy in September 2001, mild edema and chronic 
inflammatory cells were present suggesting previous activity.  
Specifically, the Board notes examination reports dated in 
February 2001, January 2003 and May 2004.  

The veteran was noted to have several problems; however, 
Crohn's disease was reported to be "in remission."  

It was noted that the veteran had a history of Crohn's 
disease and six abdominal procedures with some bowel 
resection, although no pathology reports were available to 
designate the nature and extent of the resection.  An 
examination of the abdomen revealed multiple scars.  

In this case, the Board has considered the veteran's 
assertions, particularly in regard to the etiology of his 
current residuals of Crohn's disease disability.  However, 
the veteran is a layman and not competent to offer an opinion 
as to questions involving medical diagnosis or causation as 
presented in this case.  See Espiritu v. Brown, 2 Vet. App. 
492 (1992).  

Without supporting medical evidence, the veteran's assertions 
that he currently suffers from Crohn's disease that has been 
treated since service are not sufficient to substantiate his 
claim.  

The weight of the evidence in this case establishes that the 
veteran's claimed Crohn's disease is not due to any event or 
injury in service.  In this regard, the Board relies on the 
VA medical opinions that did not find objective evidence of 
an in-service onset of Crohn's disease based on a review of 
the veteran's claims file .  

The veteran has not provided actual medical records to show 
treatment of Crohn's disease until many years after his 
period of active military service.  

Thus, the preponderance of the evidence is against the claim 
for service connection for Crohn's disease, and as such, the 
benefit-of-the-doubt doctrine does not apply, and service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

Service connection for the residuals of Crohn's disease is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


